UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DWAYNE KEITH MOBLEY,

                                 Plaintiff,

                     -against-                                 20-CV-1418 (CM)

 UNITED STATES DEPARTMENT OF                                  CIVIL JUDGMENT
 HEALTH AND HUMAN SERVICES, Office
 of Civil Right,

                                 Defendant.

       Pursuant to the order issued February 20, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED, AND DECREED that under the October 21, 2014 order

in Mobley v. United States, No. 14-CV-7885 (LAP) (S.D.N.Y. Oct. 21, 2014), the complaint is

dismissed without prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    February 20, 2020
           New York, New York

                                                        COLLEEN McMAHON
                                                    Chief United States District Judge
